Citation Nr: 1443873	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right elbow.

2.  Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 20 percent for service-connected low back disability.

5.  Entitlement to a rating in excess of 20 percent for right lower extremity loss of sensory function associated with lumbar spine strain and degenerative disc disease prior to May 1, 2013 to include restoration of a 20 percent rating for this disability beginning May 1, 2013.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989; and from October 1989 to December 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  During the hearing, the undersigned advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through June 2013; a July 2013 rating decision that addresses Aid and Attendance; and an April 2014 rating decision that addresses automobile and adaptive equipment.  A review of the documents in VBMS reveals duplicative evidence found in Virtual VA, namely the July 2013 and April 2014 rating decisions.  The remaining documents in both Virtual VA and VBMS are either duplicative to evidence in the paper file or are irrelevant to the issues on appeal.

Finally, the Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record indicates that the Veteran has been diagnosed with additional psychiatric disabilities in addition to PTSD.  Although not specifically claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to all of the remanded issues, during the October 2012 Board hearing, it was noted that there were likely outstanding records from the Social Security Administration (SSA).  Specifically, the Veteran testified that he was disputing his SSA ruling.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's Social Security records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of Social Security disability benefits and, if so, to obtain these records.

Given the need to remand for SSA records, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since November 1989 but the most recent VA medical records in the claims file are dated in June 2013.  Therefore, all outstanding VA treatment records should be obtained on remand.  The Veteran did not identify any private treatment.

Right elbow

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

During the October 2012 Board hearing, the Veteran testified that his right elbow started bothering him in service due to his military duties as a mechanic.  He indicated that as part of his military duties, he was required to constantly carry 60-pound bottles into the Navy aircraft.  See pages 3-4 of the hearing transcript.  The Veteran stated that he went to sick call while on active duty; however, he was unable to be seen as there were too many people waiting.  Post service treatment records show that the Veteran has been treated for right elbow DJD.  While service treatment records are silent for any complaints of or treatment for right elbow disability, the Board finds that the Veteran is competent to report that he experienced right elbow problems during service.  As such, a VA examination and opinion is warranted in order to determine the etiology of the Veteran's right elbow disability.

Psychiatric disability

The evidence does not show that the Veteran served in combat.  The Veteran testified during the October 2012 Board hearing that while serving on the U.S.S. Carl Vinson- CVN70 in 1988, he witnessed a fellow comrade get sucked into a jet engine; and they had to walk the deck picking up half of his burnt flesh.  The Board finds that such incident, i.e., whether or not someone died as a result of getting sucked into a jet engine, is capable of verification.  As such, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request confirmation of the incident.

The Board also finds that further medical development in connection with the expanded claim is warranted. 

A March 2011 VA psychology consultation report documents the Veteran's depression, and suggests that such disability is secondary to his service-connected medical conditions.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA) to obtain medical information needed to evaluate the claim for service connection for psychiatric disability.  Such findings should include whether the Veteran actually has PTSD as a result of his military service; or whether the Veteran's depression is a result to any service-connected disability. 

Lumbar spine 

With regard to the Veteran's service-connected lumbar spine disability, the Board notes that the most recent supplemental statement of the case (SSOC) in this case is dated in January 2012.  Subsequent to the January 2012 SSOC, VA treatment records dated through June 2013 were uploaded to Virtual VA.  Significantly, the treatment records include a June 2013 VA examination that also addresses the Veteran's service-connected low back disability.  While the AOJ documented that such records were reviewed in the April 2014 rating decision (for another issue not currently before the Board), the AOJ has not readjudicated the issue of the Veteran's low back.  The Veteran has not waived AOJ jurisdiction over this evidence in the first instance.  Accordingly, this issue must be remanded to the AOJ so that the AOJ may consider the low back claim in light of the evidence received subsequent to the January 2012 SSOC.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board may not consider additional evidence without having to remand the case to agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c) (2013).

Sleep apnea and Right lower extremity

Relevant to sleep apnea, in a January 2013 rating decision, the AOJ denied the Veteran's claim.  In March 2013 the Veteran submitted a notice of disagreement in response to the January 2013 rating decision.

In a February 2013 rating decision, the AOJ severed service connection for right lower extremity disability which was then rated at 20 percent.  In July 2013, the Veteran submitted a notice of disagreement with such rating decision.

The Board finds that the Veteran submitted timely notices of disagreement with respect to the denial of service connection for sleep apnea and the severance of service connection for the right lower extremity disability.  As such, upon remand, the AOJ should issue a statement of the case addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Moreover, relevant to the issue of the Veteran's right lower extremity, as noted, the February 2013 rating decision severed service connection; however, on subsequent rating decision code sheets, to include the most recent April 2014 rating decision, right lower extremity is still noted as a service connected disability subject to compensation, currently rated at zero percent.  Clarification is needed as to whether or not the right lower extremity is currently a service-connected disability.

TDIU

During the Board hearing, the Veteran indicated that he was unable to work due, in part, to his service-connected disabilities.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected low back disability. Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities. 

The Board notes that while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board notes that, in addition to low back disability, service connection is also in effect for bilateral hearing loss and tinnitus.

Finally, with regard to all issues on appeal, a review of the claims file reveals VA treatment records dated through June 2013.  Given the need to remand for other reasons, any outstanding VA treatment records dated since June 2013 should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC regarding the sleep apnea and severance claims.  The AOJ should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

Relevant to the severance claim, clarification is needed as to whether or not such issue is service-connected.  As noted above, the February 2013 rating decision severed service connection for right lower extremity; however on the most recent April 2014 rating decision code sheet, such disability is listed as service connected with a zero percent rating.

2.  Ascertain whether the Veteran has ever received disability benefits from the Social Security Administration (SSA).  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Obtain all outstanding VA treatment records dated from June 2013.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for psychiatric disability as secondary to a service-connected disability.

5.  The Veteran should also be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

6.  Send a request to JSSRC to determine whether the stressor reported by the Veteran can be independently verified.  The Veteran has identified as his stressor - while serving on the U.S.S. Carl Vinson- CVN70 in 1988, he witnessed a fellow comrade get sucked into a jet engine; and they had to walk the deck picking up half of his burnt flesh.  

If the search for this stressor verification leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC.

After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, then so state in the report.

7.  After the above development has been completed, schedule the Veteran for appropriate examination to determine the nature and etiology of his right elbow DJD. The claims file (paper and electronic) and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file (paper and electronic) and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's right elbow DJD is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if appropriate, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should:

(a) Clearly indicate whether the Veteran has service-related PTSD.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressor(s).  The examiner is instructed that only a corroborated in-service stressor may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. 

(b) Identify all psychiatric disability(ies) other than PTSD, to include depression.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that such disability is related to his military service; OR; Is it at least as likely as not that such disability is caused OR aggravated by the Veteran's service-connected disabilities? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

9.  After completing the foregoing development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his low back, bilateral hearing loss, and tinnitus on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's low back, bilateral hearing loss, and tinnitus on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale. 

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the June 2013 VA examination that also addresses the Veteran's service-connected low back disability.  If the claims remain denied, the Veteran should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



